DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8-10, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. Pub. No. 2015/0342574) (previously cited) in view of Irisawa (U.S. Pub. No. 2017/0105626) (previously cited), Gallardo (U.S. Pat. No. 8690794) (previously cited), and Saito et al. (U.S. Pub. No. 5198192).
Regarding claim 1, Hall discloses:
A liquid sample capture apparatus (abstract), comprising: a. a mount, comprising: i. a top side (see at least figures 7A-7C); ii. a bottom side (see at least figures 7A-7C); and b. a sample conduit (urine capture slit 61), comprising a first channel (see annotated figure 7B below which shows a first channel between the internal sides 63a and 63b), a second portion of the channel (Figure 7B shows a second portion of the first channel as defined by wherein the space between optical cables 64a and 64b); i. wherein the sample conduit bisects the mount extending from the top side to the bottom side of the mount (See at least figures 7A, 7B, 7C and paragraphs 0094-0097 disclose wherein the capture slit is disposed such that it goes from the top part of the bowl of the device and down into the bottom part of the bowl), ii. wherein the first channel is in fluid communication with the second portion of the channel (see annotated figure 7B below wherein the sample fluid would flow from the labeled first channel portion to the labeled second portion); and c. two components (64a and 64b), wherein each of the two components is disposed within the mount on either side of the sample conduit, wherein first end of each of the two components extends into the sample conduit and paragraphs 0094-0097, figure 7C and annotated figure 7B disclose wherein the optical cables 64a and 64b are disposed on either side of the urine capture slit 61 and annotated figure 7B shows the labeled second portion between the cables 64a and 64b).


    PNG
    media_image1.png
    215
    460
    media_image1.png
    Greyscale

Yet Hall does not specifically disclose: 
A ferrule.
However, in the same field of devices utilizing optical cables, Irisawa discloses:
Wherein an optical cable comprises an optical fiber and a ferrule (See paragraphs 0064-0065 and 0079 and figure 2A).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hall to incorporate wherein the optical cable is comprised of a ferrule, as taught by Irisawa, in order to tightly fit the cable or components within the structure of the device so as form a tight seal or connection.
Yet the combination does not disclose:

However, in the same field of urine analysis systems, Gallardo discloses:
wherein the second channel portion is a different or separate second channel in fluid communication with the first channel (Figure 8A shows wherein the cup changes in diameter such that the cup upper diameter 820 (second channel is separate from the cup rim outer diameter 830 (first channel) and is arranged such that the two channels are in fluid communication), wherein a width of the second channel is less than a width of the first channel (Figure 8A and column 16, lines 27-46 disclose wherein the cup increases in diameter from the bottom of the cup to the top of the cup such that the cup rim outer diameter 830 (first channel) would have a greater diameter or width than the cup upper diameter 820).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate Wherein the second channel portion is a different or separate second channel in fluid communication with the first channel; wherein a width of the second channel is less than a width of the first channel, as taught by Gallardo, in order to facilitate the funneling downward movement of fluid so as to more efficiently collect a sample for analysis.
Yet the combination does not disclose:
wherein the mount is in the wall of a toilet bowl.
However, in the same field of urine analysis systems, Saito discloses:
wherein the mount is in the wall of a toilet bowl (Figure 2 shows wherein the urine sampling cylinder 50 is mounted within the within the wall of a toilet).

Regarding claim 3, Hall in view of Irisawa, Gallardo, and Saito discloses the liquid sample capture apparatus of claim 1, Hall further discloses:
further comprising a first and a second optical cable (optical cables 64a and 64b), 
Yet Hall does not disclose:
wherein the first and the second optical cables are each inserted into a second end of one of the two ferrules.
However, in the same field of devices utilizing optical cables, Irisawa discloses:
wherein the first and the second optical cables are each inserted into a second end of one of the two ferrules (paragraphs 0065, 0079 and figure 2A disclose wherein an optical cable is comprised of an optical fiber inserted into a ferrule).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hall to incorporate wherein the first and the second optical cables are each inserted into a second end of one of the two ferrules, as taught by Irisawa, in order to securely fit and seal the cable or components within the structure of the device so as form a tight seal or connection in order to prevent leakage or contamination.
Regarding claim 4, Hall in view of Irisawa, Gallardo, and Saito discloses the liquid sample capture apparatus of claim 3, yet Hall does not disclose:

However, in the same field of devices utilizing optical cables, Irisawa discloses:
wherein the first and the second optical cables each comprise a plurality of optical fibers (paragraph 0079 discloses wherein the optical fiber cable can be a multi-core optical fiber cable with multiple fibers).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first and the second optical cables each comprise a plurality of optical fibers, as taught by Irisawa as a simple substitution for the undisclosed optical fiber cable of Hall, to achieve the predictable result of measuring and transferring data. 
Regarding claim 5, Hall in view of Irisawa, Gallardo, and Saito discloses the liquid sample capture apparatus of claim 1, the combination further discloses:
further comprising at least one attachment mechanism (mounting frame) (Hall in paragraph 0040 discloses wherein the device contains a mounting frame for attachment to the toilet bowl such that the combination of Hall and Saito would incorporate wherein the structure of the capture device is mounted within the wall of the toilet).
Regarding claim 8, Hall in view of Irisawa, Gallardo, and Saito discloses the liquid sample capture apparatus of claim 1, the combination further discloses:
wherein the mount comprises an elongated shape along a longitudinal axis, and wherein the longitudinal axis is substantially parallel to the two components or cables (Hall in Figures 7A-7C shows wherein the urine capture device 60 has an elongated shape with a longitudinal axis that is parallel to the two cables 64a and 64b and wherein the combination of Saito would incorporate this same structure as mounted within the wall of the toilet).

Wherein the component is a ferrule.
However, in the same field of devices utilizing optical cables, Irisawa discloses:
Wherein an optical cable comprises an optical fiber and a ferrule (See paragraphs 0065, 0079 and figure 2A).
 Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hall to incorporate wherein the optical cable is comprised of a ferrule, as taught by Irisawa, in order to securely fit and seal the cable or components within the structure of the device so as form a tight seal or connection in order to prevent leakage or contamination.
Regarding claim 9, Hall in view of Irisawa, Gallardo, and Saito discloses the liquid sample capture apparatus of claim 8, Hall further discloses:
wherein the top side of the mount slopes upward forming a mound-shaped elevation, and wherein the mound-shaped elevation is elongated along the longitudinal axis (see Hall in figure 7A and paragraphs 0050, 0089, 0092, and 0094 and wherein the combination with Saito would incorporate this same structure as mounted within the wall of the toilet). 
Regarding claim 10, Hall in view of Irisawa, Gallardo, and Saito discloses the liquid sample capture apparatus of claim 8, Hall further discloses:
wherein the sample conduit comprises a slit (slit 61), and wherein the slit runs perpendicular to the longitudinal axis and bisects an apex of the mound-shaped elevation (see figures 7A-7C and paragraphs 0050-0054 and 0087-0096). 
Regarding claim 13, Hall in view of Irisawa, Gallardo, and Saito discloses the liquid sample capture apparatus of claim 1, Hall further discloses:
paragraphs 0050-0051 disclose wherein the flow path may have a downward slope towards the slit such that the capture device (mound) would have a downward dip towards the slit or bottom).
Regarding claim 15, Hall in view of Irisawa, Gallardo, and Saito discloses the liquid sample capture apparatus of claim 1, yet Hall does not disclose:
wherein the mount is constructed of a material comprising aluminum.
However, in the same field of urine sample collection devices, Gallardo discloses:
wherein the mount is constructed of a material comprising aluminum (Column 5, lines 56-62 disclose wherein the sample collection device can be made of aluminum and wherein the combination with Saito would incorporate this same structure as mounted within the wall of the toilet).  
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the mount is constructed of a material comprising aluminum, as taught by Gallardo, as a simple substitution for the material of Hall, in order to achieve the predictable result of collecting, transferring, and holding urine samples. 
Regarding claim 20, Hall in view of Irisawa, Gallardo, and Saito discloses the liquid sample capture apparatus of claim 1, Hall further discloses:
a temperature sensor, wherein the temperature sensor is in thermal communication with the sample conduit (paragraph 0097 and figure 7C disclose wherein there is a temperature sensor 69 disposed along the sample conduit 61.
Claims 2, 6-7,  and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Irisawa, Gallardo, and Saito, as applied to claim 1, and further in view of Recht et al. (U.S. Pub. No. 2015/0359522) (previously cited).
Regarding claim 2, Hall in view of Irisawa, Gallardo, and Saito discloses the liquid sample capture apparatus of claim 1, yet Hall does not disclose:
a compliant, fluid-tight seal disposed on the top side of the mount and surrounding an opening into the first channel.
However, in the same field of urine analysis systems, Recht discloses:
a compliant, fluid-tight seal disposed on the top side of the mount and surrounding an opening into the first channel (paragraph 0051 discloses wherein there is a sealing arrangement that surrounds the opening of the chamber (first channel)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a compliant, fluid-tight seal disposed on the top side of the mount and surrounding an opening into the first channel, as taught by Recht, in order to prevent leaking and ensure that the urine is fully directed to the appropriate collection area or compartment.
Regarding claim 6, Hall in view of Irisawa, Gallardo, and Saito discloses the liquid sample capture apparatus of claim 1, Hall further discloses:
a liquid-conveyance shell, the liquid conveyance shell comprising a third channel (at least figures 1, 2, and 5 show wherein the capture bowl 11 comprises a channel for directing urine and paragraph 0050 discloses wherein a surface including the inside surface of a capture bowl of a urine hat, the inside surface of a toilet bowl, or the inside surface of a stand-up style urinal may be used to direct or convey urine to the slit for capturing urine such that the top portion of the toilet wall would serve as a liquid conveyance shell to direct or convey urine to the capture device mounted within the bottom wall portion toilet bowl as modified by Saito), wherein the liquid-conveyance shell is disposed adjacent to the top side of the mount (at least figures 1, 2, and 5 show wherein the capture bowl 11 is located on the top side of the capture device 10, such that the top portion of the toilet wall would serve as a liquid conveyance shell to direct or convey urine to the capture device mounted within the bottom wall portion toilet bowl as modified by Saito), 
Yet Hall does not disclose:
wherein the third channel bisects the liquid-conveyance shell; wherein the third channel is in fluid communication with the sample conduit forming an extended sample conduit; and wherein a width of the third channel is greater than or equal to the width of the first channel.
However, in the same field of urine analysis systems, Recht discloses:
wherein the third channel bisects the liquid-conveyance shell (capturing arrangement 402) (Figure 4 shows wherein a channel (lower portion of capturing arrangement) bisects the capturing arrangement 402), wherein the third channel is in fluid communication with the sample conduit forming an extended sample conduit (Figure 4 shows wherein the capturing arrangement (third channel) extends down into the conduit 404, diverter 406, and the conduit 410 to form the extended sample conduit), and wherein a width of the third channel is greater than or equal to the width of the first channel (figure 4 suggests that the capturing arrangement (third channel) is wider than the diverter 406 (first channel)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the third channel bisects the liquid-conveyance shell, wherein the third channel is in fluid 
Regarding claim 7, Hall in view of Irisawa, Gallardo, Saito, and Recht discloses the liquid sample capture apparatus of claim 6, Hall further discloses:
wherein the liquid-conveyance shell comprises a section of a wall of a toilet bowl (paragraph 0050 discloses wherein a surface including the inside surface of a toilet bowl or the inside surface of a stand-up style urinal may be used to direct or convey urine to the slit for capturing urine, such that the top portion of the toilet wall would serve as a liquid conveyance shell to direct or convey urine to the capture device mounted within the bottom wall portion toilet bowl as modified by Saito). 
Regarding claim 16, Hall in view of Irisawa, Gallardo, and Saito discloses the liquid sample capture apparatus of claim 1, yet Hall does not disclose:
an evacuation inlet in fluid communication with the sample conduit.
However, in the same field of urine analysis systems, Recht discloses:
an evacuation inlet in fluid communication with the sample conduit (paragraph 0045 and figure 4 disclose wherein the fluid flows through a sample conduit system in which the fluid flows through the capture arrangement 402 through the conduit 404 through the diverter 406 through the conduit 410 to the chamber 420 and is expelled or evacuated via the exit port 422).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate an 
Regarding claim 17, Hall in view of Irisawa, Gallardo, Saito, and Recht discloses the liquid sample capture apparatus of claim 16, yet Hall does not disclose:
wherein the evacuation inlet is disposed within a fourth channel, wherein the fourth channel is in fluid communication with the sample conduit.
However, in the same field of urine analysis systems, Recht discloses:
wherein the evacuation inlet is disposed within a fourth channel, wherein the fourth channel is in fluid communication with the sample conduit (paragraph 0045 and figure 4 disclose wherein the exit port 422 comprises a fourth channel and wherein the fluid flows through a sample conduit system comprised of the capture arrangement 402, the conduit 404, the diverter 406, the conduit 410, and the chamber 420 which are in fluid communication with the exit port 422).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the evacuation inlet is disposed within a fourth channel, wherein the fourth channel is in fluid communication with the sample conduit, as taught by Recht, in order to allow the sample to be easily evacuated or released so as to make room for a new sample so that multiple samples can be analyzed.
Regarding claim 18, Hall in view of Irisawa, Gallardo, Saito, and Recht discloses the liquid sample capture apparatus of claim 17, yet Hall does not disclose:

However, in the same field of urine analysis systems, Recht discloses:
wherein the fourth channel comprises the width which is greater than a width of the second channel (figure 4 shows wherein the exit port 422 (fourth channel) is wider than the conduit 410 (second channel)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the fourth channel comprises a width which is greater than the width of the second channel, as taught by Recht, in order to facilitate the removal of the sample so as to make room for a new sample so that multiple samples can be analyzed.
Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Irisawa, Gallardo, and Saito, as applied to claim 1, and further in view of Kim (U.S. Pub. No. 2009/0216099) (previously cited).
Regarding claim 11, Hall in view of Irisawa, Gallardo, and Saito discloses the liquid sample capture apparatus of claim 8, Hall further discloses:
wherein the top side of the mount slopes upward relative to the bottom side of the mount (See at least paragraph 0050 and figure 7A which shows an upward sloping mound).
Yet Hall does not disclose:
wherein an apex of the mound-shaped elevation is substantially flattened, substantially forming a triangular prism.
However, in the same field of urine analysis systems, Kim discloses:
paragraphs 0105-0107 and Figures 9c and 9d show wherein a portion of the sample collecting part can be a triangular prism).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein an apex of the mound-shaped elevation is substantially flattened, substantially forming a triangular prism, as a simple substitution for the mound shape of Hall, in order to achieve the predictable result of collecting and funneling urine to the proper hole or slit so as to be analyzed. 
Regarding claim 12, Hall in view of Irisawa, Gallardo, Saito, and Kim discloses the liquid sample capture apparatus of claim 11, Hall further discloses:
wherein the sample conduit comprises a vertical slit, wherein the vertical slit runs perpendicular to the longitudinal axis of the mount and bisects the apex of the mound-shaped elevation (see figures 7A-7C and paragraphs 0050-0054 and 0087-0096).
Regarding claim 14, Hall in view of Irisawa, Gallardo, and Saito discloses the liquid sample capture apparatus of claim 1, yet Hall does not disclose:
wherein the top side of the mount is substantially flat.
However, in the same field of urine analysis systems, Kim discloses:
wherein the top side of the mount is substantially flat (Figure 9d shows wherein the top portion of the urine collecting portion (mount) is flat).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the top side of the mount is substantially flat, as taught by Kim, as a simple substitution for the . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Irisawa, Gallardo, and Saito, as applied to claim 1, and further in view of Kim (U.S. Pub. No. 2011/0051125) (hereinafter Kim II) (previously cited).
Regarding claim 19, Hall in view of Irisawa, Gallardo, and Saito discloses the liquid sample capture apparatus of claim 1, yet Hall does not disclose:
a heating device in thermal communication with the sample conduit.
However, in the same field of urine sample analyzing devices, Kim II discloses:
a heating device in thermal communication with the sample conduit (Paragraph 0014 discloses wherein the light source unit has a plurality of heaters and at least figure 19 shows wherein the light source unit 751 is in thermal communication with the urine sample 758). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a heating device in thermal communication with the sample conduit, as taught by Kim II, in order to increase the response time so as to perform correct sensing (paragraph 0133). 
Response to Amendment
Applicant amended claims 1, 6, 7, and 18 in the response filed 03/03/2021.
Response to Arguments
The Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 03/03/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.F./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791